Title: From Thomas Jefferson to Henry Dearborn, 12 March 1805
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Th: Jefferson to Genl. Dearborne 
                     
                     March. 12. 05.
                  
                  I think the cases both of Caston and Hibbs are within the spirit of our promise, altho’ they both happen to be out of the letter of it. they have substantially fulfilled the object of the government; and could such cases have been stated to us before hand we should have offered the reward. should you be of this opinion I should approve of giving them the reward as if they were within the letter of the proclamation. Affectionate salutations
               